DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.
Claim 1 is pending.
Double Patenting

Statutory Double Patent Rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No.1. This is a statutory double patenting rejection.

Instant Application
Parent Patent 11,134,491
1. A fixed wireless access radio for exchanging one or more data interface streams with one or more other fixed wireless access radios, said radio comprising: a plurality of receive radio frequency (RF) chains; a plurality of transmit radio frequency (RF) chains; and a plurality of antenna elements, wherein at least a first subset of the plurality of antenna elements is configured to operate over at least both of a first transmit frequency band and a first receive frequency band and each antenna element of the first subset of the plurality of antenna elements is coupled or couplable to at least one of a first subset of the plurality of receive RF chains or coupled or couplable to at least one of a first subset of the plurality of transmit RF chains, and wherein at least a second subset of the plurality of antenna elements is configured to operate over at least both of a second transmit frequency band and a second receive frequency band and each antenna element of the second subset of the plurality of antenna elements is coupled or couplable to at least one of a second subset of the plurality of receive RF chains or coupled or couplable to at least one of a second subset of the plurality of transmit RF chains; wherein the radio is configured to provide a base throughput capability using the first receive frequency band and the first transmit frequency band.
1. A fixed wireless access radio for exchanging one or more data interface streams with one or more other fixed wireless access radios, said radio comprising: a plurality of receive radio frequency (RF) chains; a plurality of transmit radio frequency (RF) chains; and a plurality of antenna elements, wherein at least a first subset of the plurality of antenna elements is configured to operate over at least both of a first transmit frequency band and a first receive frequency band and each antenna element of the first subset of the plurality of antenna elements is coupled or couplable to at least one of a first subset of the plurality of receive RF chains or coupled or couplable to at least one of a first subset of the plurality of transmit RF chains, and wherein at least a second subset of the plurality of antenna elements is configured to operate over at least both of a second transmit frequency band and a second receive frequency band and each antenna element of the second subset of the plurality of antenna elements is coupled or couplable to at least one of a second subset of the plurality of receive RF chains or coupled or couplable to at least one of a second subset of the plurality of transmit RF chains; wherein the radio is configured to provide a base throughput capability using the first receive frequency band and the first transmit frequency band.



Non-Statutory Double Patent Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No.10,548,132. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope. 

Instant Application 
Patent No. 10,548,132
1. A fixed wireless access radio for exchanging one or more data interface streams with one or more other fixed wireless access radios, said radio comprising: a plurality of receive radio frequency (RF) chains; a plurality of transmit radio frequency (RF) chains; and a plurality of antenna elements, wherein at least a first subset of the plurality of antenna elements is configured to operate over at least both of a first transmit frequency band and a first receive frequency band and each antenna element of the first subset of the plurality of antenna elements is coupled or couplable to at least one of a first subset of the plurality of receive RF chains or coupled or couplable to at least one of a first subset of the plurality of transmit RF chains, and wherein at least a second subset of the plurality of antenna elements is configured to operate over at least both of a second transmit frequency band and a second receive frequency band and each antenna element of the second subset of the plurality of antenna elements is coupled or couplable to at least one of a second subset of the plurality of receive RF chains or coupled or couplable to at least one of a second subset of the plurality of transmit RF chains; wherein the radio is configured to provide a base throughput capability using the first receive frequency band and the first transmit frequency band.
1. A fixed wireless access radio for exchanging one or more data interface streams with one or more other fixed wireless access radios, said radio comprising: a plurality of receive radio frequency (RF) chains, wherein at least a first subset of the plurality of receive RF chains is configured to convert from at least a respective one of a plurality of receive RF signals within at least a first receive frequency band to a respective one of a first plurality of receive chain output signals, and wherein at least a second subset of the plurality of receive RF chains is configured to convert from at least a respective one of a plurality of receive RF signals within at least a second receive frequency band to a respective one of a second plurality of receive chain output signals; a plurality of transmit radio frequency (RF) chains, wherein at least a first subset of the plurality of transmit RF chains is configured to convert from at least a respective one of a first plurality of transmit chain input signals to a respective one of a plurality of transmit RF signals within a first transmit frequency band, and wherein at least a second subset of the plurality of transmit RF chains is configured to convert from at least a respective one of a second plurality of transmit chain input signals to a respective one of a plurality of transmit RF signals within a second transmit frequency band; and a plurality of antenna elements, wherein at least a first subset of the plurality of antenna elements is configured to operate over at least both of the first transmit frequency band and the first receive frequency band and each antenna element of the first subset of the plurality of antenna elements is coupled or couplable to at least one of the first subset of the plurality of receive RF chains or coupled or couplable to at least one of the first subset of the plurality of transmit RF chains, and wherein at least a second subset of the plurality of antenna elements is configured to operate over at least both of the second transmit frequency band and the second receive frequency band and each antenna element of the second subset of the plurality of antenna elements is coupled or couplable to at least one of the second subset of the plurality of receive RF chains or coupled or couplable to at least one of the second subset of the plurality of transmit RF chains; wherein the fixed wireless access radio is configured to provide a base throughput capability using the first receive frequency band and the first transmit frequency band; and wherein the fixed wireless access radio is further configured to provide a surge throughput capability using the second receive frequency band and the second transmit frequency band. 


Claim 1is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1respectively of U.S. Patent No. 9,713,155.  Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope. 

Instant Application 
Patent No. 9,713,155
1. A fixed wireless access radio for exchanging one or more data interface streams with one or more other fixed wireless access radios, said radio comprising: a plurality of receive radio frequency (RF) chains; a plurality of transmit radio frequency (RF) chains; and a plurality of antenna elements, wherein at least a first subset of the plurality of antenna elements is configured to operate over at least both of a first transmit frequency band and a first receive frequency band and each antenna element of the first subset of the plurality of antenna elements is coupled or couplable to at least one of a first subset of the plurality of receive RF chains or coupled or couplable to at least one of a first subset of the plurality of transmit RF chains, and wherein at least a second subset of the plurality of antenna elements is configured to operate over at least both of a second transmit frequency band and a second receive frequency band and each antenna element of the second subset of the plurality of antenna elements is coupled or couplable to at least one of a second subset of the plurality of receive RF chains or coupled or couplable to at least one of a second subset of the plurality of transmit RF chains; wherein the radio is configured to provide a base throughput capability using the first receive frequency band and the first transmit frequency band.
1. A radio for exchanging one or more data interface streams with one or more other radios, said radio comprising: a plurality of receive radio frequency (RF) chains, wherein at least a first subset of the plurality of receive RF chains is configured to convert from at least a respective one of a plurality of receive RF signals within at least a first receive frequency band to a respective one of a first plurality of receive chain output signals, and wherein at least a second subset of the plurality of receive RF chains is configured to convert from at least a respective one of a plurality of receive RF signals within at least a second receive frequency band to a respective one of a second plurality of receive chain output signals; a plurality of transmit radio frequency (RF) chains, wherein at least a first subset of the plurality of transmit RF chains is configured to convert from at least a respective one of a first plurality of transmit chain input signals to a respective one of a plurality of transmit RF signals within a first transmit frequency band, and wherein at least a second subset of the plurality of transmit RF chains is configured to convert from at least a respective one of a second plurality of transmit chain input signals to a respective one of a plurality of transmit RF signals within a second transmit frequency band; and a plurality of antenna elements, wherein at least a first subset of the plurality of antenna elements is configured to operate over at least both of the first transmit frequency band and the first receive frequency band and each antenna element of the first subset of the plurality of antenna elements is coupled or couplable to at least one of the first subset of the plurality of receive RF chains or coupled or couplable to at least one of the first subset of the plurality of transmit RF chains, and wherein at least a second subset of the plurality of antenna elements is configured to operate over at least both of the second transmit frequency band and the second receive frequency band and each antenna element of the second subset of the plurality of antenna elements is coupled or couplable to at least one of the second subset of the plurality of receive RF chains or coupled or couplable to at least one of the second subset of the plurality of transmit RF chains; wherein the radio is configured to provide a base throughput capability using the first receive frequency band and the first transmit frequency band; and wherein the radio is further configured to provide a surge throughput capability using the second receive frequency band and the second transmit frequency band.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,578,643. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope.

Instant Application 
Patent No. 9,578,643
1. A fixed wireless access radio for exchanging one or more data interface streams with one or more other fixed wireless access radios, said radio comprising: a plurality of receive radio frequency (RF) chains; a plurality of transmit radio frequency (RF) chains; and a plurality of antenna elements, wherein at least a first subset of the plurality of antenna elements is configured to operate over at least both of a first transmit frequency band and a first receive frequency band and each antenna element of the first subset of the plurality of antenna elements is coupled or couplable to at least one of a first subset of the plurality of receive RF chains or coupled or couplable to at least one of a first subset of the plurality of transmit RF chains, and wherein at least a second subset of the plurality of antenna elements is configured to operate over at least both of a second transmit frequency band and a second receive frequency band and each antenna element of the second subset of the plurality of antenna elements is coupled or couplable to at least one of a second subset of the plurality of receive RF chains or coupled or couplable to at least one of a second subset of the plurality of transmit RF chains; wherein the radio is configured to provide a base throughput capability using the first receive frequency band and the first transmit frequency band.
1. A backhaul radio for exchanging one or more data interface streams with one or more other backhaul radios, said backhaul radio comprising: a plurality of receive radio frequency (RF) chains, wherein each of the plurality of receive RF chains is configured to convert from a respective one of a plurality of receive RF signals within a receive frequency band to a respective one of a plurality of receive chain output signals; a plurality of transmit radio frequency (RF) chains, wherein each of the plurality of transmit RF chains is configured to convert from a respective one of a plurality of transmit chain input signals to a respective one of a plurality of transmit RF signals within a transmit frequency band; a plurality of directive gain antenna elements, wherein each of the plurality of directive gain antenna elements is configured to operate over at least both of the transmit frequency band and the receive frequency band; and a plurality of duplexer filters, wherein each duplexer filter comprises at least a receive band-select filter configured to selectively pass RF signals within the receive frequency band and a transmit band-select filter configured to selectively pass RF signals within the transmit frequency band, wherein each duplexer filter is couplable or coupled to at least one of the plurality of directive gain antenna elements, wherein the receive band-select filter of each duplexer filter is couplable or coupled to at least one of the plurality of receive RF chains, and wherein the transmit band-select filter of each duplexer filter is couplable or coupled to at least one of the plurality of transmit RF chains; wherein the backhaul radio is configured to operate at least a first subset of the plurality of transmit RF chains at a first transmit RF carrier frequency and to operate at least a second subset of the plurality of transmit RF chains at a second transmit RF carrier frequency; and wherein the backhaul radio is further configured to select at least one of the first transmit RF carrier frequency or the second transmit RF carrier frequency in response to at least a current link condition at an at least one of the one or more other backhaul radios.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/Robert C Scheibel/            Primary Examiner, Art Unit 2467                                                                                                                                                                                            
December 14, 2022